Citation Nr: 1426619	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1988 to December 1993. 
This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. By that rating action, the RO denied the claim for service connection for a bilateral hearing loss disability.  The Veteran appealed the RO's September 2009 rating action to the Board. 


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability for VA purposes, she has had continuous symptoms of bilateral hearing loss since being exposed to acoustic trauma in service, and the current bilateral hearing loss disability began during service. 


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303(b), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board is granting the claim for service connection for a bilateral hearing loss disability in the analysis below, a determination on whether the Veterans Claims Assistance Act of 2000's duty to notify and assist provisions were satisfied is unnecessary.  There is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).


II. Analysis

The Veteran seeks service connection for a bilateral hearing loss disability.  She claims that her current bilateral hearing loss disability is related to in-service acoustic trauma from having worked in the boiler room.  In the alternative, she maintains that her preexisting hearing loss was aggravated by her hazardous environment/occupation as a boiler technician.  She maintains that she has experienced a continuity of bilateral hearing loss symptomatology following her separation from active duty.  

In the decision below, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for a bilateral hearing loss disability. 

Generally, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

For certain chronic disorders, such as organic diseases of the nervous system, to include sensorineural hearing loss, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the chronic disease identity is established there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b)  (2013).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with an organic disease of the nervous system, namely bilateral sensorineural hearing loss, which is a chronic disease; thus, the precepts of 3.303(b) are applicable to the current claim. 

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

Although VA regulations prohibit an award of service connection where audiometric test scores are within established limits, the regulations does not prevent a Veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  The threshold for normal hearing was from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993)

With regard to Hickson element, number one (1), evidence of a current disability, the Veteran has bilateral ear hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385.  (See September 2009 VA Audio examination report reflecting audiometric findings that were 26 decibels or greater at at least three (3) frequencies at 500-3000 Hertz for the left ear and 500-4000 for the right ear). 

Concerning Hickson element, number two (2), evidence of an injury or disease in service, the Veteran's service treatment records include a March 1988 service enlistment examination report.  This report shows that the Veteran's ears were evaluated as "normal" at service entrance.  An initial audiogram contained auditory threshold findings that were consistent with a disability for VA compensation in the right and left ears as the Veteran had an audiometric finding of 40 decibels at 500 Hertz.  38 C.F.R. § 3.385.  However, a second audiogram was performed and showed findings consistent with normal hearing for the right and left ears.  Id.  The examining physician noted that the Veteran needed hearing conservation.  In the Summary and Defects section of the report, the examining physician indicated that the Veteran had "Defective hearing."  The Veteran was assigned an H2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear").  On a Report of Medical History, dated in March 1988, the Veteran denied having had any hearing loss.  In the Notes section of the report, the examining physician noted that the Veteran had had "hearing loss-due to loud "'noises.'"  

In-service audiograms performed in July 1988, August 1989, September 1992 and October 1993 reveal audiogram findings consistent with a left ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  Right ear hearing loss for VA compensation purposes was met at audiograms performed in August 1989, September 1992 and October 1993.  Id.  A November 1993 service separation examination report reveals audiogram findings consistent with a bilateral hearing loss disability for VA compensation purposes as the Veteran had at least three (3) auditory thresholds 26 decibels or greater (i.e., 30) at 500, 1000 and 3000 Hertz in the left ear and 40 decibels at 1000 Hertz in the right ear.  Id.  Thus, in view of the in-service audiogram findings of a bilateral hearing loss disability, to include at service separation in November 1993, the Board finds that Hickson element number two (2), evidence of an in-service disease or injury, has been met. 

Regarding Hickson element number three (3), evidence of a nexus between the Veteran's in-service findings of a bilateral hearing loss disability for VA compensation purposes and her current bilateral hearing loss disability, the Board notes that there is one (1) opinion that addresses this element and it is against the claim on an aggravation basis.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  However, because the Veteran's right and left ears were not shown to have a disability for VA compensation purposes during the second audiogram performed at service entrance in March 1988, the Veteran's claim remains one of direct service connection, as opposed to aggravation of a preexisting disability.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2013).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2013).  

As noted above, a September 2009 VA examiner has provided a negative nexus opinion that addressed the aggravation component of a pre-existing bilateral hearing loss disability.  The September 2009 VA examiner opined, after a recitation of the Veteran's history of having been exposed to acoustic trauma from working around loud machinery as a boiler technician with ear protection and post-service noise exposure from having occasionally worked around forklifts without ear protection at the United States Post office, as well as audiogram, that "the preservice bilateral hearing loss WAS NOT PERMANTENTLY AGGRAVATED BY military noise exposure."  The VA examiner's rationale was that the Veteran's hearing had not changed significantly during military service, according to enlistment and separation examinations, as well as in-service audiograms.  (See September 2009 VA Audio report).  

As noted above, the Veteran's claim for service connection for a bilateral hearing loss disability remains one of direct service connection, as opposed to aggravation of a preexisting disability.  Thus, the September 2009 VA examiner's opinion, which is based on aggravation of a pre-existing bilateral hearing loss disability is  not directly on point accurate.  As such, the opinion is afforded less weight in this matter.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (The probative value of a medical opinion comes from the reasoned analysis used to develop it). 

In sum, the Veteran has a bilateral hearing loss disability during the appeal period as defined by 38 C.F.R. § 3.385.  The Veteran's service treatment records indicate that she met the requirements for a bilateral hearing loss disability during several in-service audiograms, as well as at a November 1993 service separation examination.  It is acknowledged that the Veteran was exposed to acoustic trauma during service, as evidenced by her DD Form 214, reflecting that her military occupational specialist was a boiler technician.  The Veteran has credibly reported bilateral  hearing loss since her period of service.

Thus, giving considerable weight to the in-service evidence of a bilateral hearing loss disability for VA compensation purposes, to include at service separation in November 1993, in-service acoustic trauma, and continuity of bilateral hearing loss symptomatology since service, the Board will resolve reasonable doubt in favor of the Veteran, and will grant service connection for a bilateral hearing loss disability.  38 C.F.R. § 3.303(b); Walker, supra.


ORDER

Service connection for a bilateral hearing loss disability is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


